TANNER, P. J.
This is a bill in equity brought to partition real estate which, under the will of Eliza F. Ralph, was devised onedifth each to the Bethany Home of Providence, Roger Williams Free Baptist Church of Providence, the Rhode Island Society for the Prevention of Cruelty to Children of Providence, Storer College of Harpers Ferry, West Virginia, and the Women’s Missionary Society of the Roger Williams Free Baptist Church of Providence.
The question to be decided on the present hearing is to whom the proceeds of said real estate when sold should be paid. It is claimed by the respondents that the devises to the Roger Williams Free Baptist Church and the Women’s Missionary Society of the Roger Williams Free Baptist Church have lapsed.
For complainant: Swan, Keeney & Smith.
For respondents: Joseph W. Grimes & Richard E. Lyman & George P. Slade of Greenough, Easton & Cross.
Lellan J. Tuck, 0. Leslie Cordery.
Wei find, however, that said devisees were in existence at the death of the said Mrs. Ralph and that said devises therefore vested in said societies.
We find also that under the decisions of this State the money which is devised to the Roger Williams Free Baptist Church should be paid to the complainant, the Roger Williams Society, a corporation which held the property of the Roger Williams Free Baptist Church, said Roger Williams Society being now in existence as a corporation.
We find further that the money devised to the Women’s Missionary Society of the Roger Williams Free Baptist Church should be paid under the cy pres doctrine to the Women’s Mission Circle of Cranston Street Roger Williams Baptist Church in Providence.